Exhibit 10.2

MAGELLAN PETROLEUM CORPORATION

1998 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT, is made as of the grant date
indicated in Section 3 below (the “Grant Date”), by and between Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), and the
undersigned individual (the “Optionee”), pursuant to the Magellan Petroleum
Corporation 1998 Stock Incentive Plan, as amended to date (the “Plan”). Terms
used but not defined herein shall have the same meaning as in the Plan.

WHEREAS, the Optionee is an eligible director of the Company and the Board of
Directors of the Company has, acting upon a recommendation of the Compensation,
Nominating and Governance Committee of the Board, approved the grant of
Nonqualified Stock Options (“Options”) under the Plan to the Optionee.

NOW, THEREFORE, in consideration of the terms and conditions of this Agreement
and pursuant to the Plan, the parties agree as follows:

 

1. Grant of Options. The Company hereby grants to the Optionee the right and
option to purchase from the Company, at the exercise price set forth in
Section 3 below, all or any part of the aggregate number of shares of common
stock, par value $0.01 per share, of the Company, as such common shares are
presently constituted (the “Stock”), set forth in said Section 3.

 

2. Terms and Conditions. It is understood and agreed that the Options evidenced
hereby are subject to the provisions of the Plan (which are incorporated herein
by reference) and the following terms and conditions:

 

  (a) Expiration Date. Notwithstanding anything in the Plan to the contrary, the
Options evidenced hereby shall expire on the earlier of the date specified in
Section 3 of the Agreement or the first anniversary of the death of the
Participant in accordance with the Plan.

 

  (b) Exercise of Option. The Options evidenced hereby shall be exercisable from
time to time by (i) providing written notice of exercise ten (10) days prior to
the date of exercise specifying the number of shares for which the Options are
being exercised, addressed to the Company at its principal place of business,
and (ii) either:

 

  (A) Cash Only Exercise – submitting the full cash purchase price of the
exercised Stock; or



--------------------------------------------------------------------------------

  (B) Cashless Exercise – submitting appropriate authorization for the sale of
Stock in an amount sufficient to provide the full purchase price in accordance
with Section 5(d) of the Plan, or

 

  (C) Combination – tendering a combination of (i) and (ii) above.

 

  (c) Withholding Taxes. Without regard to the method of exercise and payment,
the Optionee shall pay to the Company, upon notice of the amount due, any
withholding taxes payable with respect to such exercise, which payment may be
made with shares of Stock which would otherwise be issued pursuant to the
Options.

 

  (d) Vesting. The shares covered by the Options shall vest as follows:

 

(i)

   ________________________________________________   (                    )   
Option shares shall vest in full on April 1, 2011;  

(ii)

   ________________________________________________   (                    )   
Option shares shall vest in full on April 1, 2012; and  

(iii)

   ________________________________________________   (                    )   
Option shares shall vest in full on April 1, 2013.  

 

  (e) Acceleration. The Options evidenced hereby shall immediately be
accelerated and vest in full upon the occurrence of a “change of control” of the
Company as defined in Section 15 of the Plan.

 

  (f) Compliance with Laws and Regulations. The Options evidenced hereby shall
be subject to restrictions imposed at any time on the exercise or delivery of
shares in violation of the By-Laws of the Company or of any law or governmental
regulation that the Company may find to be valid and applicable and shall be
subject to, and comply with, any applicable requirements of any federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended, and the Securities
Exchange Act of 1934, as amended, and any rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any shares of Stock pursuant to this Agreement
if such issuance would violate any such securities laws, rules or regulations.

 

  (g) Interpretation. Optionee hereby acknowledges that this Agreement is
governed by the Plan, a copy of which Optionee hereby acknowledges having
received, and by such administrative rules and regulations relative to the Plan
and not inconsistent therewith as may be adopted and amended from time by the
Committee (the “Rules”). Optionee agrees to be bound by the terms and provisions
of the Plan and the Rules.

 

-2-



--------------------------------------------------------------------------------

3. Option Data.

 

Optionee’s Name:

   [Name of Director]   

Number of shares of Stock

     

Subject to this Option:

   ________________________   

Grant Date:

   April 1, 2010   

Exercise Price Per Share:

   $2.24   

Expiration Date:

   April 1, 2020   

 

4. Award of Options Contingent Upon Shareholder Approval. The award of the
Options to the Optionee hereby are expressly conditioned upon, and shall only
take effect, if the Company’s shareholders approve an amendment to the Plan to
increase the number of shares of Stock reserved for issuance under the Plan at
either (i) the Company’s 2010 annual meeting of shareholders to be held in the
fall of 2010, or (ii) at any subsequent annual or special meeting of
shareholders of the Company held on or before April 1, 2011, which approval is
required under the terms of the Plan and the listing requirements of the Nasdaq
Stock Market, Inc. Optionee acknowledges and agrees that, should the required
shareholder approval of the required amendment of the Plan not be obtained on or
prior to April 1, 2011, then the Award of Options evidenced hereby shall be null
and void and of no further force and effect.

 

5. Miscellaneous. This Agreement and the Plan (a) contains the entire Agreement
of the parties relating to the subject matter of this Agreement and supersedes
any prior agreements or understandings with respect thereto; and (b) shall be
binding upon and inure to the benefit of the Company, its successors and assigns
and the Optionee, his heirs, devisees and legal representatives. In the event of
the Optionee’s death or a judicial determination of his incompetence, reference
in this Agreement to the Optionee shall be deemed to refer to his legal
representative, heirs or devisees, as the case may be.

 

-3-



--------------------------------------------------------------------------------

* * * * * *

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
authorized officer, as of the Grant Date identified in Section 3 above.

 

MAGELLAN PETROLEUM CORPORATION     Agreed and Accepted by: By:  
_____________________________________    
_______________________________________   Name:   Edward B. Whittemore      
Title:   Secretary     Date: April 1, 2010    

 

-4-